Citation Nr: 9902976	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for chronic urticaria 
with anxiety, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1995, 
from the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran has contended that his disability has worsened 
and warrants an evaluation in excess of the currently 
assigned 10 percent.  His representative has noted that there 
is no current VA mental disorders examination in the claims 
folder.  The representative has asked that the claim be 
remanded for a psychiatric examination, and for a rating 
under the mental disorders rating codes.

The Board notes that the most recent mental disorders 
examination, conducted in July 1993, showed a diagnosis of 
anxiety secondary to skin condition.  Recent outpatient 
treatment records contain a diagnosis of depressive disorder 
not otherwise specified with anxiety and rash outbreaks 
related to stressors.

The Board concludes that a new examination would be helpful, 
especially in light of the changed diagnosis.  Therefore this 
matter is REMANDED to the RO for the following:

The veteran should be scheduled for a VA 
mental disorders examination.  The 
examiner should be asked to comment on 
whether the veteran's rash is secondary 
to a primary nervous condition, or if the 
mental disorder is secondary to the rash.  
The RO should then rate the veteran under 
the appropriate rating code.

Upon completion of the above described item, the RO should 
review the veteran's claim for an increased rating.  If the 
result remains adverse the RO should provide the veteran and 
his representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate development.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 3 -


